DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 20, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0012219 to Kim et al.
As concerns claims 1 and 20, monitoring a notification message (fig. 5, 502) of an application (fig. 5; 504) through an interface of an auxiliary function (0097-function of relaying notification information; 0053-API; 0094-API, OS; 0100-program modules) of an operating system (0053; 0085-OS; BRI-“interface of an auxiliary function of an OS” is a broad term that can cover multiple elements that interact and are controlled by an OS, limitations from the specification are not read into the claims) of the electronic device; 
detecting, through the interface of the auxiliary function of the operating system of the electronic device (0096-0097-information exchange, notification relay; 0102-notification analysis);
whether the notification message of the application includes a predefined keyword in a keyword set (0103-0104); and

in response to detecting that the notification message includes the predefined keyword (fig. 5, 504-keyword; 0103) and the predefined condition is satisfied (0103), performing corresponding processing on the notification message that includes the predefined keyword according to a processing method corresponding to the predefined keyword (fig. 5, 508; fig. 7; 0105).	
As concerns claim 2, the method of claim 1, wherein the notification message of the application comprises a notification message of a system application, or a notification message of a third- party application (0096-0097; 0099).  
As concerns claims 3 and 21, the invention of claims 2 and 20, wherein: the notification message of the system application includes a notification message of a new message received by a short messaging application (0097-SMS/MMS application); and the notification message of the third-party application includes a notification message of new information received by an instant messaging application (0097-SMS/MMS application) or a notification message of new information pushed by an application client.  
As concerns claims 7 and 23, the invention of claims 1 and 20, wherein the predefined keyword included in the keyword set comprises a predefined keyword that is downloaded from a cloud server and/or a predefined keyword that is self-defined by the electronic device (0104-keywords in preference database; 0107).

As concerns claim 9, the method of claim 8, wherein the application property information further comprises one or more of a name of the application (fig. 15A-Application Filename; Fig. 12A-“pkgName-com.kakao.talk), a type of the application, a space occupied by the application after installation, and memory occupied by the application after being activated.  
As concerns claim 10, the method of claim 8, wherein the message property information comprises one or more of a message time and a message sending party information (fig. 11, 1133 –contact “who”).  
As concerns claim 11, the method of claim 8, wherein: in response to detecting that the notification message includes the predefined keyword, performing the corresponding processing on the notification message that includes the predefined keyword according to the processing method corresponding to the predefined keyword comprises: 
in response to detecting that the notification message includes the predefined keyword and the application property information (0009-determine application related to notification) satisfies the predefined condition, performing the corresponding processing on the notification message that includes the predefined keyword according to the processing method corresponding to the predefined keyword and the predefined condition (0173-preference value for keyword; 0170, 0171-application determination/classification; 0104-0105); 
or (note: thus only one of the three responses needed)
in response to detecting that the notification message includes the predefined keyword, and the application property information and the message property information satisfy respective predefined conditions, performing the corresponding processing on the notification message that includes the predefined keyword according to the processing method corresponding to the predefined keyword and the respective predefined conditions.  
As concerns claim 12, the method of claim 1, wherein the corresponding processing performed for the notification message that includes the predefined keyword comprises at least one of the following: 
performing enhanced prompting for the notification message (0048-display a graphic element related to the notification; 0105); 
providing an early warning for the notification message; and 
invoking the application to which the notification message belongs for the notification message using the interface of the auxiliary function of the operating system of the electronic device.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13-15, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0012219 to Kim et al. in view of U.S. Patent Application Publication 2013/0054248 to Ohno et al.
Kim et al. ‘219 disclose:
As concerns claim 13, an apparatus comprising: one or more processors (fig. 8, 820); memory (0008); 
a monitoring module (fig. 8, 821; 0182-0183-module) configured to monitor a notification message (Fig. 5; 502) of an application (fig. 5; 504) through an interface of an auxiliary function (0097-function of relaying notification information; 0053-API; 0100-program modules) of an operating system of an electronic device (fig. 1; 101); and 
an image recognition sub-module used for performing an image recognition on a picture in information content of the notification message by converting the recognized image of the picture from the image recognition into image textual information, 
a second searching sub-module used for querying whether the image textual information includes a predefined keyword in a keyword set, and
a second determination sub-module used for determining that the notification message that includes the predefined keyword is detected in response to a query result indicating that the image textual information includes the predefined keyword;

a processing module (fig. 8, 822; 0182-0183-module) configured to perform, in response to the second determination sub-module determining that the notification message that includes the predefined keyword (fig. 5, 504-keyword) is detected, corresponding processing on the notification message that includes the predefined keyword according to a processing method corresponding to the predefined keyword (Fig. 5, 508; fig. 7).  
As concerns claims 5 and 22, the invention of claims 1 and 20, wherein detecting whether the information content of the notification message of the application includes the predefined keyword includes: 
performing an image recognition on a picture in information content of the notification message; 
converting the recognized image of the picture from the image recognition into image textual information;
querying (fig. 5, 504; fig. 6, 604; 0110-analyze notification for keyword) whether the image textual information includes the predefined keyword in the keyword set; and determining that the notification message that includes the predefined keyword is detected in response to a query result (fig. 6, 606; 0110-analyze notification) indicating that the image textual information includes the predefined keyword (0132-keyword from notification determined).  

Kim et al. ‘219 do not disclose:
As concerns claim 13:
an image recognition sub-module used for performing an image recognition on a picture in information content of the notification message by converting the recognized image of the picture from the image recognition into image textual information, 
a second searching sub-module used for querying whether the image textual information includes a predefined keyword in a keyword set, and
a second determination sub-module used for determining that the notification message that includes the predefined keyword is detected in response to a query result indicating that the image textual information includes the predefined keyword.
As concerns claims 5 and 22:
performing an image recognition on a picture in information content of the notification message; 
converting the recognized image of the picture from the image recognition into image textual information.

Ohno et al. ‘248 teach:
an image recognition sub-module (fig. 25, 221) used for performing an image recognition on a picture in information content of the notification message by converting the picture into image textual information (fig. 28; 0161-converts photographic data…into text data or pattern data by image recognition), 

a second determination sub-module (0154; 65) used for determining that the notification message that includes the predefined keyword is detected in response to a query result indicating that the image textual information includes the predefined keyword (fig. 28, s104; fig. 27, S93).

As concerns claim 14, the apparatus of claim 13, wherein the monitoring module comprises a first monitoring sub-module used for detecting whether the information content of the notification message of the application includes the predefined keyword in a keyword set (fig. 28, s102, s103; 0164) through the interface of the auxiliary function of the operating system of the electronic device, wherein the first monitoring sub-module includes:
the image recognition sub-module (fig. 25, 221);
the second searching sub-module (fig 25, 222);
the second determination sub-module (0154; 65).  

As concerns claims 5 and 22:
performing an image recognition on a picture in information content of the notification message (fig. 25, 221); 
converting the recognized image of the picture from the image recognition into image textual information (fig. 28; 0161-converts photographic data…into text data or pattern data by image recognition).



Kim et al. ‘219 further disclose:
As concerns claim 15, the apparatus of claim 14, wherein the first monitoring sub-module comprises: a first searching sub-module used for querying whether textual information in the information content of the notification message includes the predefined keyword in the keyword set (0103); and a first determination sub-module used for determining that the notification message that includes the predefined keyword is detected in response to a query result indicating that the textual information in the information content includes the predefined keyword (0106).  
As concerns claim 17, the apparatus of claim 14, wherein the second monitoring sub-module is further used for detecting whether message property information (0173-preference value for keyword; 0170, 0171-application determination/classification) of the notification message satisfies a predefined condition.  
As concerns claim 18, the apparatus of claim 17, wherein the processing module comprises:
 a first processing sub-module (0182-0183-module) used for performing, in response to detecting that the notification message includes the predefined keyword and the application property information satisfies the predefined condition (0009-determine application related to notification), the corresponding processing on the notification message that includes the predefined keyword according to the processing method corresponding to the predefined 
a second processing sub-module used for performing, in response to detecting that the notification message includes the predefined keyword and the message property information satisfies the predefined condition, the corresponding processing on the notification message that includes the predefined keyword according to the processing method corresponding to the predefined keyword the predefined condition; or (note: thus only one of the three responses needed)
 	a third processing sub-module used for performing, in response to detecting that the notification message includes the predefined keyword, and the application property information and the message property information satisfy respective predefined conditions, the corresponding processing on the notification message that includes the predefined keyword according to the processing method corresponding to the predefined keyword and the respective predefined conditions.  
As concerns claim 19, the apparatus of claim 13, wherein the processing module comprises at least one of: an enhanced prompting sub-module used for performing enhanced prompting for the notification message (0048-display a graphic element related to the notification; 0105); an early warning sub-module used for providing an early warning for the notification message; and an invocation sub-module used for invoking the application to which the notification message belongs for the notification message using the interface of the auxiliary function of the operating system of the electronic device.  


Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
The newly amended limitations have been addressed in the prior art rejections set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JOHN B WALSH/Primary Examiner, Art Unit 2451